DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the preliminary amendments in the remarks of 09/09/2020, claims 1-19 are amended. The instant application with Application Number 16/979,297 filed on 09/09/2020 is presented for examination. Claims 1-19 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "A three-phase …" in line one.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 and 4 have same recitations described above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zhang et al. (US 2016/0049857).
With respect to claim 1, Zhang et al. (Hereinafter, Zhang) discloses three-phase synchronous rectifier (Fig. 7, A, B and C; Para. # 0030; a three-phase AC voltage generated by the motor is applied on the phase lines A, B and C and is rectified to generate a DC output across DC+ and DC−) for a battery charger on board a vehicle (Para. # 0076 and 0093), comprising: three rectification units (Para. # 0030; A, B and C) provided with respective inputs connected to respective phases of a permanent magnet generator (Fig. 7, PM; Para. # 0075) and with respective outputs connected to a battery of the vehicle (load A, B, C; Para. # 0093); wherein said rectification units are configured to receive at input respective phase currents of said permanent magnet generator (Para. # 0030) and to

    PNG
    media_image1.png
    545
    710
    media_image1.png
    Greyscale
 supply at output rectified currents (Para. # Is for each A, B, C of a corresponding DC+ and DC-); and wherein each of said rectification units comprises a current sensor connected to a respective phase (Fig. 7, HB) of said permanent magnet generator (Para. # 0075) and a respective output circuit connected to said battery and operatively connected to said current sensor (sensor HB, Para. # 0079); said current sensor being configured to receive at input the respective phase current and said output circuit being configured to be piloted by means of said current sensor to generate said rectified currents; (Para. # 0078-0079) wherein said current sensor comprises at least one toroidal element (Fig. 3, 201; para. # 0045) comprising a magnetic material crossed by a lead (Fig. 3, 202) which conveys said phase current and at least one Hall effect sensor connected to said toroidal element and to said output circuit (Para. # 0045, 0078 and 0079).
With respect to claims 2 and 3, Zhang discloses three-phase synchronous rectifier as described above, wherein said current sensor comprises a first digital unipolar Hall sensor and a second digital unipolar Hall sensor connected to said toroidal element comprising the magnetic material, said first and second unipolar Hall sensors being configured to operate in the presence of respective and predefined levels of magnetic flux on said toroidal element (Para. # 0088). 
With respect to claims 4 and 5, Zhang discloses three-phase synchronous rectifier as described above, wherein said first unipolar Hall sensor is configured to: switch its output voltage from a low voltage value to a high voltage value at a first predefined threshold value, when said phase current is positive and increasing; and switch its output voltage from a high voltage value to a low voltage value at a second predefined threshold value, when said phase current is positive and decreasing (Para. # 0047, 0079 and 0081).
With respect to claims 11 and 5, Zhang discloses three-phase synchronous rectifier as described above, wherein said sensor comprises a plurality of windings of said lead around at least one portion of said toroidal element (Para. # 0045).
With respect to claim 12, Zhang discloses three-phase synchronous rectifier as described above, wherein said output circuit comprises at least a first transistor Power MOS and at least a second transistor Power MOS operatively connected to said current sensor and adapted to be piloted by means of said current sensor to generate said rectified currents (Fig. 7, Q1 and Q3). 
With respect to claims 13 and 14, Zhang discloses three-phase synchronous rectifier as described above, wherein said output circuit comprises at least one half-bridge (Fig. 7, HB Q1-Q6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0049857) in view of Kitajewski et al. (US 6,534,955). 
With respect to claims 6-10 and 15-19, Zhang discloses three-phase synchronous rectifier (Fig. 7, A, B and C; Para. # 0030; a three-phase AC rectified to generate a DC output across DC+ and DC−), Hall sensor connected to said toroidal element comprising the magnetic material (Para. # 0047, 0081). ZHANG, however, does not expressly disclose a liner Hall sensor and limiting current.
Kitajewski discloses, on the other hand, a liner Hall sensor/current (Fig.1 HS: E & OA1). 

    PNG
    media_image2.png
    570
    459
    media_image2.png
    Greyscale


At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a unipolar or linear Hall sensor to the active switching rectifier of ZHANG in view of the teachings of Kitajewski for it produces an output voltage from such current using a multiple, two comparators in this case, and a corresponding multiple voltage output.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859